Citation Nr: 0517168	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the transverse process, L1, L2, L3, healed, 
with symptomatic residuals, currently rated as 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the pelvis.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right femur.

5.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

When the case originally came before the Board, the issues on 
appeal also included entitlement to compensable ratings for 
the residuals of the left clavicle and for a colostomy.  An 
increased evaluation was granted for the issue involving the 
clavicle; a compensable evaluation was not assigned for the 
other disorder.  The decision was issued by the Board in 
August 2002.  

After the claim was reviewed, the Board, notified the veteran 
that it was deferring issuing a decision on the issues noted 
on the front page of this decision and instead it would be 
undertaking additional development of those issues pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in July 2003.  The purpose of 
the remand was to obtain additional medical information 
needed for adjudication of the veteran's claim.  The claim 
has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence showing that the 
veteran is currently diagnosed with a kidney disability 
related to service.     

3.  The veteran's lumbar spine disability is manifested by 
complaints of pain, mild to moderate limitation of motion, 
and occasional tenderness.  Muscle spasms have not been noted 
and sciatic neuropathy and absent ankle jerk have not been 
diagnosed.  The veteran suffers from recurring attacks that 
are relieved somewhat through medications.

4.  Range of motion of the right hip is near normal, with 
minor restrictions, and without objective evidence of pain or 
functional loss.  

5.  The veteran has a high school education and attended 
college for two years; he last worked as a truck driver in 
the mid-1990's. 

6.  There is no competent medical evidence that the veteran's 
service-connected disabilities alone precludes him from 
obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a fracture of the transverse 
process, L1, L2, and L3, have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5285 and 5292 
(2002).

3.  The criteria for a compensable evaluation for the 
residuals of a fracture of the pelvis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5250 - 5255 (2004).  

4.  The criteria for a compensable evaluation for the 
residuals of a fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5250 - 5255 (2004).  

5.  The criteria for TDIU due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16, 4.19 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claims and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims involving service connection, 
increased evaluations, and a total disability evaluation 
based on individual unemployability, by means of the 
discussions in the original rating decision, the statements 
of the case (SOCs), the supplemental statements of the case 
(SSOCs), and the Board's July 2003 Remand.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions.  In particular, 
with respect to his claim for service connection, the veteran 
was informed that the needed to show that he was actually 
suffering from a kidney disability and that the claimed 
disability was related to or caused by his military service 
and/or a service-connected disability.  The veteran was 
further notified that he had to provide medical evidence 
showing that his claimed disorders were underrated and were 
producing symptoms and manifestations that should be 
evaluated at a higher rate.  Finally, the veteran was advised 
that if he proffered evidence showing that his service-
connected disabilities prevented him from obtaining and/or 
maintaining gainful employment, he would be awarded a TDIU.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
numerous physical examinations during the course of this 
appeal in order to determine whether the veteran has a 
ratable kidney disability.  Moreover, etiological 
examinations and opinions have been obtained in order to 
determine whether the claimed disability is related to the 
veteran's military service or to a service-connected 
disorder.  Additionally, the veteran's other service-
connected disorders that are subject to this appeal have been 
subject to review by various doctors and the latest findings 
with respect to those disorders have been obtained and 
included in the claims folder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities, to include how 
they affect his occupational ability.    

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letter to the veteran, dated December 2003, along with the 
SOC and the SSOCs, the RO informed him of what information he 
needed to establish entitlement to service connection, an 
increased evaluation, and a TDIU.  The veteran was further 
told that he should send to the RO information describing 
additional evidence or the evidence itself.  The letter 
satisfies the VCAA content-complying notice.  The claimant 
and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  Therefore, to 
decide the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection, increased 
ratings, and TDIU claims.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection, increased evaluations, and 
total disability evaluations based on individual 
unemployability.  He has, by information letters, rating 
decisions, the SOC, and the SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Upon review of the evidentiary record, the Board notes that 
the veteran presented testimony at a hearing on appeal before 
a hearing officer at the RO in August 2000.  On that 
occasion, the veteran provided testimony regarding the issues 
on appeal, pointing that the service-connected disabilities 
at issue have increased in severity and rendered him unable 
obtain and maintain gainful employment.  

I.  Service Connection

The veteran contends that he now suffers from a kidney 
disability which is related to his military service, or 
alternatively, to a service-connected disorder.  As a part of 
his assertions, the veteran has claimed that he now suffers 
for a kidney disorder, that this kidney disorder led to the 
development of Raynaud's disease, and that these conditions 
are all related to his military service.  

In December 2002, the veteran underwent a nephrology 
examination.  The veteran's claims folder and medical records 
were reviewed and the following determination was made:  The 
veteran at this time has no clinical findings or laboratory 
findings to support a diagnosis of a kidney condition.  The 
examiner reported that the veteran's laboratory tests all 
were returned with "normal" result findings.  The doctor 
further opined that while the veteran was treated for 
rhabdomyolysis while he was in service, such a condition was 
transitory in nature and did not produce any current kidney 
residuals.  Finally, the examiner opined that the veteran had 
no abnormal kidney condition that could be etiologically 
related to his past history of rhabdomyolysis.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran's service medical records do show treatment for 
rhabdomyolysis.  However, those same records do not show a 
diagnosis of a lingering malady related to rhabdomyolysis nor 
do they indicate that the veteran experienced some type of 
residuals present in the form of a kidney disability.  
Moreover, the post-service medical records do not contain any 
type of opinion that would suggest that the veteran is 
currently suffering from an actual kidney disability 
secondary to the rhabdomyolysis he experienced while in 
service.  It is further noted that a VA doctor has 
specifically indicated that the veteran is not suffering from 
any current kidney disorder.  

Notwithstanding the assertions made by the VA physician, the 
veteran has continued to assert that he suffers from a kidney 
disorder, and it is the result of the inservice condition 
diagnosed as rhabdomyolysis.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, either from a private doctor or a 
government physician, which would provide the veteran with a 
current diagnosis of some type of kidney disease, disorder, 
or condition.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, he is not competent to say that he has 
actual disorder of the kidneys or that even if he had a 
kidney disorder, that it was related to the rhabdomyolysis he 
suffered from while in service.  There is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability involving the 
kidneys.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since there is no current kidney 
disorder, service connection for such a disorder is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

II.  Increased Evaluations

The veteran has further asserted that his pelvis, lower back, 
and right upper leg disabilities are inappropriately rated, 
i.e., that he should be in receipt of higher compensation 
rates for each disorder.  The record reflects that while the 
veteran was in service, he was involved in a motor vehicle 
accident.  The accident occurred in October 1974.  As a 
result of that accident, he injured his shoulder, right leg, 
pelvis, and back.  More specifically, and for the purposes of 
this claim, the veteran fractured three of his vertebra, 
pelvis, and right femur.  After extensive treatment for 
these, and other injuries, the veteran was returned to duty 
and shortly thereafter left the US Marine Corps.  Following 
his release from active duty, the veteran applied for VA 
compensation benefits.  Subsequent to a review of the 
veteran's service medical records, service connection was 
granted for the residuals of fractures of the transverse 
process of L1, L2, and L3; the residuals of a fracture of the 
pelvis, superior ramus and left inferior ramus; and for the 
residuals of a fracture for the right femur, puncture wound 
of the right thigh.  Noncompensable ratings were assigned for 
the pelvis and leg injury residuals, and a 10 percent rating 
was awarded for the back disability.  

Since that time, the veteran's lower back disability has been 
increased to 30 percent disabling The criteria for TDIU due 
to a service-connected disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2004).  The other 
two disorders have not been assigned a compensable 
evaluation.  As such, the veteran has requested that all 
three disabilities be rated higher.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues now before 
the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grants of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).



A.  Back Disability

The veteran's back disability has been rated pursuant to the 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5292 (2002), 
subsequently changed to Diagnostic Codes 5235 and 5237 
(2004).  

The veteran's disability can be rated under the criteria 
listed below:

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 Spine, complete bony fixation 
(ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
	100 
Favorable angle					60

Diagnostic Code 5289 Spine, ankylosis of, lumbar:

Unfavorable 					
	50 Favorable					
	40

Diagnostic Code 5292 Spine, limitation of motion of, lumbar:

Severe 						40
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 Intervertebral disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief 
	40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

With respect to 38 C.F.R. Part 4, Diagnostic Code 5295 
(2002), a noncompensable evaluation will be assigned for 
[lumbosacral] strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2004).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2004).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004).  
Under 38 C.F.R. § 4.40 (2004), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2004), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2004).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2004) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2004), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.  

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

The record indicates that the veteran underwent a VA 
examination of the back in December 2002.  Prior to that 
examination, the veteran complained of back pain radiating 
down to his lower extremities.  The doctor noted that the 
veteran was wearing a lumbosacral corset for support.  When 
examined, the doctor noted that the veteran was able to walk 
with a cane and he was capable of standing and sitting.  It 
was reported that the veteran's complaints involving pain 
seemed "exaggerated."  

The doctor further noted that there was marked guarding of 
the paraspinal muscles.  Range of motion measurements were as 
follows:

Flexion				50 degrees
Extension				10 degrees
Lateral flexion to the left		10 
degrees
Lateral flexion to the right		20 
degrees
Rotation				35 degrees 
bilaterally

The veteran complained of pain upon each move although he was 
able to actually, with effort, forward flex to 60 degrees.  
The leg raising test was negative.  Peripheral pulses were 
intact and deep tendon reflexes were 2+/symmetrical to the 
lower extremities.  The neurological testing came back with 
normal results for light touch and pin prick.  Mild 
scoliosis, but no pelvic tilt, was observed, and tenderness 
over the spinour process was not found.  

Additionally, the examiner opined that it was impossible to 
determine whether there were any additional functional 
restrictions with respect to the tenets of DeLuca.  Facet 
joint arthropathy was shown on x-ray films.  The examiner 
commented that the veteran's back was not preventing the 
veteran from working.  This examination mirrored many of the 
findings that were reported in January 1999 except that these 
findings were more severe than those noted previously.  

As reported, the veteran's various private and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do show occasional 
treatment for back pain and limitation of motion thereof.  
Nevertheless, they do not show findings suggesting ankylosis, 
either favorable or unfavorable.  They do not show or suggest 
involvement of the discs or spinal column.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2004).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  The Board adds that since the veteran has 
not been diagnosed as suffering from intervertebral disc 
syndrome, the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5293 (2002) and 5243 (2004) are not 
pertinent in this case.  

With respect to Diagnostic Code 5285, it is for application 
because the veteran did suffer from fractures at L1, L2, and 
L3.  However, there is no cord involvement.  Thus, an 
evaluation of 60 or 100 percent are not for application.  
Because x-ray films have shown a deformity, a 10 percent 
evaluation for deformity, in addition to 20 percent for 
moderate limitation of motion has been assigned.  38 C.F.R. 
Part 4, Diagnostic Codes 5285-5292 (2002).  

Under the new criteria, the evidence does not show that the 
veteran's forward flexion of the spine has been limited to 30 
degrees or less, and favorable ankylosis has not been found.  
With respect to the old criteria, none of the evidence 
indicates that the veteran is now suffering from severe 
limitation of motion of the lumbar segment of the spine.  He 
has lost some functioning and movement as a result of the 
pain.  Yet, the most recent VA examination did not show 
severe restrictions in the movement of the spine and it did 
not show that the veteran's ability to ambulate was affected 
by the back disorder.  

Additionally, the medical evidence has not indicated that the 
veteran constantly experiences pain in the lower back solely 
in the area of the fractures of L1, L2, and L3.  Instead, the 
record suggests that the pain complained of is not limited to 
the back, but instead is produced by nonservice-connected 
disabilities.  While the veteran does take medications to 
relieve the pain, the record does not show that he has used 
the VA Pain Clinic for relief nor has he been consistently 
using physical therapy to attempt to improve his condition.  
Also, records do not show that the veteran experiences lumbar 
muscle spasms, or absent reflexes.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds that the manifestations shown by the evidence 
that result from the veteran's service-connected back 
condition do not support an evaluation in excess of 30 
percent.  38 C.F.R. Part 4, Diagnostic Codes 5285-5299 
(2002).  

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2004).  For example, in the VA examination 
reports, the examiners provided measurements of range of 
motion, and noted the veteran's complaints of pain.  Remand 
for further development of the medical evidence is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected lower back disability.  



B.  Pelvis

As reported above, the veteran has been assigned a 
noncompensable evaluation for the residuals of a fracture of 
the pelvis.  This disability has been rated by analogy 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5254 (2004), because there is no specific 
diagnostic code that deals with pelvis fractures.  The Board 
will consider whether a higher rating can be granted under 
this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. Part 4, Diagnostic 
Codes 5251, 5252, and 5253 (2004).  Limitation of extension 
of the thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  38 C.F.R. Part 4 
(2004).  There is no higher rating available under that code.  
Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.  Id.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  
Id.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R Part 4, Diagnostic 5254 (2004).  Ankylosis 
of the hip is evaluated at 38 C.F.R. Part 4, Diagnostic Code 
5250 (2004).  Favorable ankylosis in flexion at an angle 
between 20 and 40 degrees with slight adduction or abduction 
warrants assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. Part 4 (2004).  
 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (2004).  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2004).

When the veteran was most recently examined in December 2002, 
the VA examiner reported that there was no tenderness found.  
Range of motion was limited but the examiner opined that this 
limitation was due to lack of effort on the veteran vice 
actual restrictions.  With respect to both hips, range of 
motion measurements, in degrees, were measured as follows:

Active Abduction		45 degrees
Adduction			10 degrees
Flexion			70 degrees
Rotation			Not measured

Upon completion of the examination, the examiner indicated 
that the veteran was suffering from very minimal residuals 
from the fracture pelvis.  

There is no indication of flail hip joint in the instant case 
for either hip nor is there favorable or unfavorable 
ankylosis.  Thus, 38 C.F.R. Part 4, Diagnostic Codes 5250 and 
5254 (2004) is not for application.  Because the veteran is 
not suffering from extension of the thigh, Diagnostic Code 
5251 (2004) does not apply.  Diagnostic Code 5255 is also not 
for application because there is no impairment of the femur.  
Moreover, the veteran's abduction is not limited, and hence 
38 C.F.R. Part 4, Diagnostic Code 5253 (2004) may not be used 
to assign a compensable evaluation.  

Nevertheless, even given the observation by the doctor that 
the veteran was not cooperative with the examination, the 
evidence does suggest that the veteran has some limitation of 
motion with respect to flexion.  However, the limitation is 
not so severe that it would allow for a compensable 
evaluation to be assigned in accordance with 38 C.F.R. Part 
4, Diagnostic Code 5252 (2004).  

Additionally, the Board notes that veteran has not presented 
evidence of specific medical treatment for his either hip or 
pelvis during the course of his appeal.  While it is true 
that the records show general complaints of pain and 
discomfort, those same records do not specifically attribute 
the pain complained thereof to the residuals of a fracture of 
the pelvis.  Those same records do not indicate that the 
various examiners were concerned with his condition nor do 
they suggest that additional treatment for either hip or 
pelvis was recommended.  

Therefore, it is the conclusion of the Board that the 
evidence does not support the veteran's contentions that his 
pelvis residuals should be compensably rated.  Mild, 
moderate, or even severe limitation of motion of either hip 
has not been shown.  Moreover, objective evidence of pain, 
not exaggerations involving pain, have not been shown.  
Hence, in accordance with the applicable rating criteria, a 
compensable evaluation is not warranted.

In applying the above diagnostic criteria for the pelvis/hips 
disorder, the Board finds that the noncompensable rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  There is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the VA 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. § 
5107(b) (West 2002).

C.  Right Upper Leg Fracture Residuals

The veteran also seeks a compensable evaluation for the 
residuals of a fracture of the right femur.  This disability 
has been rated pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5255 (2004).  The minimum 
compensable disability rating of 10 percent is assigned for 
malunion of the femur with slight knee or hip disability.  A 
20 percent disability rating contemplates malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
disability rating contemplates malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating contemplates fracture of surgical neck of the femur 
with false joint, or fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  Finally, an 80 percent 
disability rating, the highest rating assignable under this 
code, contemplates fracture of shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  None of the criteria contemplated under this 
diagnostic code have been shown in the present case.

That is, the obtained VA and private medical records do not 
show specific treatment for or complaints involving the 
femur.  Although the veteran has complained of "pain" and 
has sought treatment for this, the medical records do not 
suggest or indicate that this pain has stemmed from the right 
femur.  Additionally, the latest VA examination of the 
joints, dated December 2002, noted that if the veteran was 
suffering from any type of residuals of the fracture of the 
femur, including the puncture wound of the right thigh, those 
residuals were nearly negligible or minimal.  In other words, 
the examiner could not attribute any specific manifestations 
or symptoms to the right femur disability.  Hence, the 
veteran may not receive a compensable evaluation pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5255 (2004).  

Hip and/or femur disabilities can also be rated under other 
diagnostic codes.  Flail joint of the hip warrants an 80 
percent disability rating.  38 C.F.R. Part 4, Diagnostic Code 
5254 (2004).  However, there is no indication of flail hip 
joint in the instant case.

Impairment of the thigh with limitation of motion is rated 
under:  diagnostic code 5251 for limitation of extension; 
diagnostic code 5252 for limitation of flexion; and, 
diagnostic code 5253 for limitation of abduction or rotation.  
Range of motion testing was conducted on the December 2002 VA 
examination, and while there were minor limitations, said 
limitations were not so great as to support a compensable 
evaluation.  

Finally, ankylosis of the hip is rated under diagnostic code 
5250.  38 C.F.R. Part 4 Diagnostic Code 5250 (2004).  The 
medical evidence of record does not reveal the presence of 
any ankylosis of the right hip.

Diagnostic Code 5255, the diagnostic code under which the 
veteran's disability has been rated, involves loss of range 
of motion, and thus, consideration of the DeLuca factors of 
whether additional functional limitation is likely to result 
from pain on use or during flare-ups must be given.  The 
medical evidence of record fails to provide a history of 
painful hip motion supported by clinical findings.  Moreover, 
the evidence fails to show that there is any limitation of 
function of the right hip due to pain.  The veteran has 
presented no evidence of medical treatment for his right hip 
or the right femur in all the years since his military 
service.  There is simply no objective medical evidence on 
which to base a compensable evaluation.  The preponderance of 
the evidence is against a compensable evaluation for the 
right femur at any time since the grant of service 
connection. 

D.  Extra Schedular

Additionally, 38 C.F.R. § 3.321(b)(1) (2004) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for the service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the claimed disabilities, solely by themselves, 
cause marked interference with employment or necessitated 
frequent hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2004) is not appropriate.

III.  Total Disability Evaluation - Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities (TDIU).  The veteran's disabilities, 
and their ratings, are as follows:

Lower back				30 percent
Left clavicle				20 percent
Pelvis					0 percent
Right femur				0 percent
Colostomy residuals			0 percent

The combined rated is 40 percent.  It is noted that the 
veteran has been assigned a nonservice-connected pension; 
this pension has been assigned because the veteran is 100 
percent disabled due to Raynaud's disease.  Again, this 
disability is not service-connected.  The veteran contends 
that he is unable to maintain substantially gainful 
employment as a result of his five service-connected 
disabilities.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for five 
disabilities, but none of those disabilities has been 
assigned a rating of 60 percent or greater.  Moreover, the 
combined rating of all five service-connected disabilities is 
not 70 percent or more nor is any of the five conditions 
ratable at 40 percent.  The record reflects that the veteran 
has completed high school and he has experience as an 
electrician, a porter in a casino, a postal worker, and a 
truck driver.  He has not received vocational rehabilitation 
training through the VA. 

The veteran maintains that the manifestations and symptoms 
produced over the years by his service-connected disabilities 
prevent him from obtaining and maintaining gainful 
employment.  Nevertheless, the VA medical records do not 
support the veteran's assertions.  More importantly, the 
various VA examination reports and medical records 
accomplished since 1997 indicates that the veteran's 
inability to obtain and maintain gainful employment was not 
due to the service-connected disabilities, but due to his 
nonservice-connected Raynaud's disease.    

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities are not sufficient to produce 
the veteran's unemployability.  The preponderance of the 
evidence is against the veteran's claim for a TDIU and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the 
veteran's claim for a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2004). 

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disabilities.  However, the 
disability ratings assigned to the veteran compensate him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2004), a TDIU is not warranted, 
and the veteran's claim is denied.


ORDER

Service connection for a kidney disability is denied.

A disability in excess of 30 percent for the residuals of a 
fracture of the transverse process, L1, L2, L3, healed, with 
symptomatic residuals, is denied.  

A compensable evaluation for the residuals of a fracture of 
the pelvis is denied.

A compensable evaluation for the residuals of a fracture of 
the right femur is denied.

A TDIU due to service-connected disabilities is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


